[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff Sophie Colamussi has appealed from the findings of a Commissioner who was appointed by the Berlin Probate Court to hear a claim against Stephen Mangan, Esq., Administrator of the Estate of Sebastian Valenti. The estate has an inventory totaling $213,096.35 and claims of only $1,077.00, thereby making it a solvent estate. The defendant has moved to strike this case from the jury docket.
The right to trial by jury is governed by Conn. Gen. Stat.52-215 which provides in pertinent part:
  The following-named classes of cases shall be entered in the docket as jury cases upon the written request of either party made to the clerk within thirty days after the return day: Appeals from probate involving the validity of a will or paper purporting to be such, appeals from the actions of commissioners on insolvent estates, and, except as hereinafter provided, civil actions involving such an issue of fact as, prior to January 1, 1880, would not present a question properly cognizable in equity, except that there shall be no right to trial by jury in civil actions in which the amount, legal interest or property in demand does not exceed two hundred fifty dollars or in a summary process case.
CT Page 6711-II
Conn. Gen. Stat. 52-215 (emphasis added).
The privilege of trial by jury is not extended to solvent estates. Savelewitz v. Solid, 21 Conn. Super. Ct. 159, 163 (1958). In appeals from the doings of commissioners on solvent estates, the right to trial by jury does not exist. Hurup v. Hurup, 15 Conn. Super. Ct. 415,416 (1348).
The plaintiff seeks to circumvent both statute and case law by claiming that this action is an appeal from a Probate Court order approving the commissioner's report, rather than an appeal from the findings of a Commissioner appointed by the Probate Court. In essence, however, the errors claimed are from the findings of the commissioner. Therefore, a jury trial would only be proper if the estate were insolvent. See Conn. Gen. Stat. 52-215. Since this appeal concerns a solvent estate, the right to trial by jury does not exist. See Savelewitz, 21 Conn. Sup. at 163; Hurup, 15 Conn. Sup. at 416.
For the reasons stated, the motion to strike from the jury docket is granted.